                                      United States Bankruptcy Court
                                        Southern District of Iowa
In re:                                                                                  Case No. 19-02194-lmj
Julie M Anderson                                                                        Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0863-4           User: auto                   Page 1 of 2                   Date Rcvd: Sep 16, 2019
                               Form ID: 5309A               Total Noticed: 33


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 18, 2019.
db             +Julie M Anderson,    10415 Providence Drive,    Unit 107,    Johnston, IA 50131-4732
802414089       Abbott Osborn Van Vliet PLC,    974 73rd Street Suite 20,     Johnston, IA 50131
802414090      +American Coradius International LLC,     2420 Sweet Home Rd Ste 150,     Buffalo, NY 14228-2244
802414094       CIC Associates,    1601 NW 114th ST Suite 347,    Clive, IA 50325-7046
802414092      +Center Recovery Services, LLC,     5782 Blackshire Path Ste B,
                 Inver Grove Heights, MN 55076-1623
802414093       Chest Infectious Diseases &Critical Care,     1601 NW 114th St. Suite 347,     Clive, IA 50325-7046
802414095      +Citibank/Best Buy,    Attn: Bankruptcy,    Po Box 790441,    St. Louis, MO 63179-0441
802414097      +EnerBankUSA,    Attn: Bankruptcy,    1245 Brickyard Rd Ste 600,    Salt Lake City, UT 84106-2562
802414098       General Service Bureau,    P.O. Box 641579,    Omaha, NE 68164-7579
802414099     #+Global Credit & Collection Corp,     P.O. Box 2127,    Schiller Park, IL 60176-0127
802414101      +Haverkamp Properties,    4720 Mortensen Rd #105,     Ames, IA 50014-5534
802414105      +Pathology Laboratory,    PO Box 34519,    Omaha, NE 68134-0519
802414107      +Radius Global Solutions LLC,    7831 Glenroy Rd.,     Suite 250-A,   Minneapolis, MN 55439-3117
802414108      +State Collection Services, Inc,     2509 S Stroughton Rd,    Madison, WI 53716-3314
802414113      +United Collection Bureau Inc,     5620 Southwyck Blvd,    Suite 206,   Toledo, OH 43614-1501
802414114       Unity Point Health,    PO Box 809284,    Chicago, IL 60680-9284
802414118      +Wetsch Abbot Osborn Van Vliet PLC,     PO Box 65930,    West Des Moines, IA 50265-0930

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: office@markslawdm.com Sep 17 2019 00:22:49        Samuel Z Marks,
                 4225 University Ave.,    Des Moines, IA 50311
tr              EDI: FDFNEIMAN.COM Sep 17 2019 04:23:00       Donald F Neiman,    801 Grand Avenue,    Ste 3700,
                 Des Moines, IA 50309-8004
ust            +E-mail/Text: ustpregion12.dm.ecf@usdoj.gov Sep 17 2019 00:22:59        United States Trustee,
                 Federal Bldg, Room 793,    210 Walnut Street,    Des Moines, IA 50309-2115
802414091      +EDI: CAPITALONE.COM Sep 17 2019 04:23:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
802414096      +EDI: CRFRSTNA.COM Sep 17 2019 04:23:00       Credit First National Association,
                 Attn: Bankruptcy,    Po Box 81315,   Cleveland, OH 44181-0315
802414102      +EDI: IRS.COM Sep 17 2019 04:23:00      Internal Revenue Service,     P.O. Box 7346,
                 Philadelphia, PA 19101-7346
802414103      +E-mail/Text: bncnotices@becket-lee.com Sep 17 2019 00:22:54        Kohls/Capital One,
                 Attn: Credit Administrator,    Po Box 3043,    Milwaukee, WI 53201-3043
802414104      +E-mail/Text: bankruptcy@nfm.com Sep 17 2019 00:22:59        Nebraska Furniture Mart,
                 Attn: Collections,    Po Box 2335,   Omaha, NE 68103-2335
802414106       EDI: RMSC.COM Sep 17 2019 04:23:00      PayPal Credit,    PO Box 105658,    Atlanta, GA 30348-5658
802414109      +EDI: RMSC.COM Sep 17 2019 04:23:00      Synchrony Bank/Gap,     Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
802414110      +EDI: RMSC.COM Sep 17 2019 04:23:00      Synchrony Bank/Mills Fleet Farm,
                 Attn: Bankruptcy Dept,     Po Box 965060,    Orlando, FL 32896-5060
802414111      +EDI: RMSC.COM Sep 17 2019 04:23:00      Synchrony Bank/Walmart,     Attn: Bankruptcy,
                 Po Box 965060,    Orlando, FL 32896-5060
802414112      +EDI: WTRRNBANK.COM Sep 17 2019 04:23:00       Target,   Attn: Bankruptcy,    Po Box 9475,
                 Minneapolis, MN 55440-9475
802414115      +E-mail/Text: bkdesk@uiccu.org Sep 17 2019 00:23:02       Univ Ia Cu,    Attn: Bankruptcy,
                 Po Box 800,    North Liberty, IA 52317-0800
802414116      +E-mail/Text: bkdesk@uiccu.org Sep 17 2019 00:23:02       University of Iowa Community Credit Unio,
                 PO BOX 800,    North Liberty, IA 52317-0800
802414117      +EDI: WFFC.COM Sep 17 2019 04:23:00      Wells Fargo Bank NA,     Attn: Bankruptcy,
                 1 Home Campus Mac X2303-01a,    Des Moines, IA 50328-0001
                                                                                               TOTAL: 16

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
802414100        Green State Credit Union
                                                                                               TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.
District/off: 0863-4                  User: auto                         Page 2 of 2                          Date Rcvd: Sep 16, 2019
                                      Form ID: 5309A                     Total Noticed: 33


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 18, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 16, 2019 at the address(es) listed below:
              Donald F Neiman   trusteeneiman@bradshawlaw.com,
               IA02@ecfcbis.com;DFN@trustesolutions.com;DFN@trustesolutions.net
              Samuel Z Marks   on behalf of Debtor Julie M Anderson office@markslawdm.com,
               andreaskr49092@notify.bestcase.com
              United States Trustee   USTPRegion12.DM.ECF@usdoj.gov
                                                                                            TOTAL: 3
Information to identify the case:

Debtor 1:
                      Julie M Anderson                                           Social Security number or ITIN:   xxx−xx−3280
                                                                                 EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:                                                                        Social Security number or ITIN: _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)                                                              EIN: _ _−_ _ _ _ _ _ _
United States Bankruptcy Court:        Southern District of Iowa                 Date case filed for chapter:        7     9/16/19

Case number:19−02194−lmj7
Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                         12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                      About Debtor 2:

1.      Debtor's full name                       Julie M Anderson

2.      All other names used in the
        last 8 years

3.      Address                                  10415 Providence Drive
                                                 Unit 107
                                                 Johnston, IA 50131

4.      Debtor's attorney                        Samuel Z Marks                                       Contact phone (515) 276−7211
                                                 4225 University Ave.                                 Email: office@markslawdm.com
        Name and address                         Des Moines, IA 50311

5.      Bankruptcy trustee                       Donald F Neiman                                      Contact phone (515) 246−5877
                                                 801 Grand Avenue                                     Email: trusteeneiman@bradshawlaw.com
        Name and address                         Ste 3700
                                                 Des Moines, IA 50309−8004
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
Debtor Julie M Anderson                                                                                             Case number 19−02194−lmj7


6. Bankruptcy clerk's office                    110 E. Court Ave.                                            Office Hours: 08:00 AM − 05:00
                                                Suite 300                                                    PM Monday − Friday
    Documents in this case may be filed at this Des Moines, IA 50309
    address. You may inspect all records filed                                                               Contact phone (515) 284−6230
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Date: 9/16/19

7. Meeting of creditors                          October 24, 2019 at 08:30 AM                                Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              Room 783, Federal Building, 210
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            Walnut, Des Moines, IA 50309
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 12/23/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: If applicable, 30 days
                                                 The law permits debtors to keep certain property as         after the conclusion of the meeting of
                                                 exempt. If you believe that the law does not authorize an   creditors
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.

13. Cellular phones                              Only attorneys and their employees may carry cell phones and other portable
                                                 communication devices into hearing locations.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
